Case 1:20-cv-00216-MSM-PAS Document 94 Filed 06/07/20 Page 1 of 2 PageID #: 7184



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


     YANES, et. al,                             )
             Petitioners                        )
                                                )
           v.                                   )      No. 1:20-cv-00216-MSM-PAS
                                                )
     MARTIN, et. al                             )
           Respondents                          )


                                       ORDER
 

 During several hearings in this case, the Court and parties have addressed the
 sealing of documents containing certain categories of information. This Order sets
 forth the Court's rulings and directs the parties to take action accordingly.

 1. The only records that may be filed under seal in this case are records that are
 solely dedicated to the medical condition, diagnosis, status, or concerns of
 identifiable detainees. Those records, when filed, shall be accompanied by a
 motion to seal that asserts that all, or nearly so, of the contents of the document
 concerns such medical information.

 2. All documents that are not filed under seal shall, in accordance with LR Gen
 102(a) and Fed. R. Civ. P. 5.2(a), redact the following personal identifiers: social
 security or taxpayer identification numbers, dates of birth, the names of
 individuals known to be minors, or financial account numbers. It is the
 responsibility of the party filing such documents to ensure appropriate redaction.

 3. Records that do not contain medical information connected to an identifiable
 detainee shall not be filed under seal, absent compelling circumstances. In that
 event, the party proffering the document shall file an appropriate motion setting
 forth the reasons why sealing is required in accordance with LR Gen 102(b)(1).

 4. Due to the COVID-19 pandemic that has closed the courthouse to the public,
 the Court suspends the limitations on remote electronic access to case files set out
 in Fed. R. Civ. P. 5.2(c) in this case until further order of the Court. The Court
 finds that the public interest is not served by applying the ordinary prohibition on
 remote electronic access in Fed. R. Civ. P. 5.2(c) for the duration of the time that
 the Courthouse remains closed.
Case 1:20-cv-00216-MSM-PAS Document 94 Filed 06/07/20 Page 2 of 2 PageID #: 7185



 Therefore, the parties are required, no later than the end of the day on Tuesday,
 June 9, to review all documents they have filed. In the event a document has
 personal identifiers covered by LR Gen 102(a) and Fed. R. Civ. P. 5.2(a), the
 document shall be refiled in a version redacting those identifiers. In the event a
 document has been filed that contains both medical and non-medical information,
 the document shall be refiled, not under seal, in a version that redacts the medical
 information. Documents filed previously that are unredacted but contain personal
 identifiers or medical information will remain filed under seal, but the public shall
 have access to the redacted versions.

 Going forward, documents filed by the parties shall conform to the above.

 IT IS SO ORDERED.
 

 

 ___________________________
 ___________________________

 Mary S. McElroy
 United States District Judge
 June 7, 2020
